Exhibit 10.3

THE LUBRIZOL CORPORATION 2010 STOCK INCENTIVE PLAN

(As Amended, November 9, 2010)

Section 1. Purpose.

The purposes of The Lubrizol Corporation 2010 Stock Incentive Plan are to
encourage selected employees of The Lubrizol Corporation and its Subsidiaries
and Outside Directors of the Company to acquire a proprietary and vested
interest in the growth and performance of the Company, to generate an increased
incentive to contribute to the Company’s future success and prosperity, thus
enhancing the value of the Company for the benefit of shareholders, and to
enhance the ability of the Company and its Subsidiaries to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.

Section 2. Definitions.

As used in the Plan, the following terms have the meanings set forth below:

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Unit Award or Stock Award granted
pursuant to the provisions of the Plan.

(b) “Award Agreement” means a written document evidencing any Award granted
hereunder, signed by the Company and the Participant, or signed by the Company
and delivered to an Outside Director, as the case may be.

(c) “Base Price” means the Grant Date price of a Share underlying a Stock
Appreciation Right.

(d) “Board” means the Board of Directors of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Committee” means a committee of not less than three Outside Directors of
the Board, each of whom must: (i) be a “non-employee director” within the
meaning of Rule 16b-3(b)(i) promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any successor rule or statute, (ii) be an “outside director” within
the meaning of Section 1.162-27(e)(3) promulgated by the Treasury Department
under the Code, and (iii) meet the independence tests under Section 303A.02 of
the New York Stock Exchange Listed Company Manual; provided, however, that with
respect to Awards granted to non-Section 16 officers, “Committee” may mean the
Chair of the Organization and Compensation Committee of the Board of Directors
and at least one other member of the Organization and Compensation Committee.

(g) “Company” means The Lubrizol Corporation.

(h) “Employee” means any employee of the Company or of any Subsidiary.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(i) “Fair Market Value” means the closing price of a Share on the New York Stock
Exchange on the Grant Date (in the case of a Grant), or any other relevant date;
provided, however, if the Grant Date or any other relevant date is on a day when
the New York Stock Exchange is closed, then Fair Market Value means the closing
price of a Share on the New York Stock Exchange on the next following date when
the New York Stock Exchange is open.

(j) “Full-value Awards” means Awards that result in the Company transferring the
full value of any underlying Share issued in the transaction. Full-value Awards
will include all Restricted Stock, Restricted Stock Unit, Performance Share Unit
and certain other stock based Awards.

(k) “Grant Date” means the date on which the Board or Committee approves the
grant of an Option, Stock Appreciation Right, Restricted Stock Award, Restricted
Stock Unit Award, Performance Share Unit Award or Stock Award, and, with respect
to a Restricted Stock Unit Award granted to an Outside Director, the date
specified pursuant to Section 11 on which such Award is granted.

(l) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422A of the Code or any successor provision thereto.

(m) “Non-Statutory Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

(n) “Option” means an option to purchase Shares granted hereunder.

(o) “Option Price” means the purchase price of each Share under an Option.

(p) “Outside Director” means a member of the Board who is not an employee of the
Company or of any Subsidiary.

(q) “Participant” means an Employee who is selected by the Committee to receive
an Award under the Plan.

(r) “Performance Share Unit Award” means an award of Share units based on target
performance measures under Section 10 hereof.

(s) “Plan” means The Lubrizol Corporation 2010 Stock Incentive Plan.

(t) “Restricted Stock Award” means an award of restricted Shares under Section 8
hereof.

(u) “Restricted Stock Unit Award” means an award of restricted Share units under
Section 11 hereof.

(v) “Restriction Period” means the period of time specified in an Award
Agreement during which the following conditions remain in effect: (i) certain
restrictions on the sale or other disposition of Shares awarded under the Plan,
(ii) subject to the terms of the applicable Award Agreement, the continued
employment of the Participant, and (iii) other conditions set forth in the
applicable Award Agreement.

 

2



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(w) “Shareholders’ Meeting” means the annual meeting of shareholders of the
Company in each calendar year.

(x) “Shares” means common shares without par value of the Company.

(y) “Stock Appreciation Right” means the right to receive a payment in cash or
in Shares, or in any combination thereof, from the Company equal to the excess
of the Fair Market Value of a stated number of Shares at the exercise date over
the Base Price for such Shares.

(z) “Stock Award” means the grant of Shares under the Plan.

(aa) “Subsidiary” means a corporation which is at least 50% owned, directly or
indirectly, by the Company.

(bb) “Voting Stock” means the then-outstanding securities entitled to vote
generally in the election of directors of the Company.

Section 3. Administration.

The Plan is administered by the Committee. Members of the Committee are
appointed by and serve at the pleasure of the Board, and may resign by written
notice filed with the Chairman of the Board or the Secretary of the Company. A
vacancy on the Committee will be filled by the appointment of a successor member
by the Board. Subject to the express provisions of this Plan, the Committee has
(i) conclusive authority to: (A) select Employees to be Participants for Awards,
(B) determine the type and number of Awards to be granted, (C) construe and
interpret the Plan, any Award granted hereunder and any Award Agreement entered
into hereunder and (D) establish, amend and rescind rules and regulations for
the administration of this Plan, and (ii) any additional authority as the Board
may from time to time determine to be necessary or desirable.

Section 4. Shares Subject to the Plan.

(a) Subject to adjustment as provided in the Plan, the maximum number of shares
as to which Awards may be granted under this Plan is 3,000,000 Shares, of which
no more than 1,500,000 Shares can be settled as Full-value Awards; provided,
however, that no more than 500,000 Shares will be available for grant to any
Participant or Outside Director during a calendar year. In addition to the
stated maximums described above, this Plan provides the Committee with the
flexibility to convert the Shares reserved solely for Options into Full-value
Awards (e.g., Restricted Stock, Restricted Stock Units, Performance Share Units,
etc.). Specifically:

(i) For every Option or Stock Appreciation Right granted, the number of Shares
available for grant shall be reduced by one Share for every one Share granted;
provided, however, that any Stock Appreciation Right that may be settled only in
cash shall not reduce the number of Shares available for grant;

 

3



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(ii) For each of the first 1,500,000 Shares granted as Full-value Awards, the
number of Shares available for grant shall be reduced by one Share for every one
Share granted;

(iii) For any Full-value Awards granted in excess of the 1,500,000 Share limit,
the number of Shares available for grant shall be reduced by three Shares for
every one Share granted.

For example, if we issue 1,500,000 Shares as Restricted Stock prior to
exhausting our pool of shares for Options, the Committee has the flexibility to
convert a portion of the remaining Options into other Full-value Awards, but it
must be consistent with the 3-to1 ratio described above.

The Company believes this provision provides for the maximum equity plan design
flexibility while continuing to protect the long-term interests of shareholders.

(b) Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued Shares or treasury shares. Shares: (i) used to pay the Option Price
of an Option or the Base Price of a Stock Appreciation Right; or (ii) withheld
from issuance to pay withholding taxes on Options or Stock Appreciation Rights
settled in Shares, to the extent of any such consideration or withholding, will
not again be available for issuance under the Plan. Shares that only can be
settled in cash will not reduce the number of Shares available for issuance
under the Plan. Shares: (i) subject to any Award that is forfeited; or
(ii) subject to any Award that otherwise terminates without issuance of the
Shares will be added to the reserve and will again be available for issuance
under the Plan.

(c) The number of Shares that remain available for issuance pursuant to this
Plan, the number of Shares subject to outstanding Awards and the individual and
Full-value Award limits imposed by the Plan, as well as the Option Price per
Share of any outstanding Options and the Base Price per Share of any outstanding
Stock Appreciation Rights, at the time of any change in the Company’s
capitalization, including stock splits, stock dividends, mergers,
reorganizations, consolidations, recapitalizations or other changes in corporate
structure, will be adjusted in the manner the Committee deems equitable;
provided, however, that the number of Shares will always be a whole number.

(d) Shares underlying Awards assumed by the Company in a merger will not reduce
the Share reserve specified in Section 4(a).

Section 5. Eligibility.

Any Employee is eligible to be selected as a Participant, and any Outside
Director is eligible to participate in the Plan.

 

4



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

Section 6. Stock Options.

Non-Statutory Stock Options and Incentive Stock Options may be granted hereunder
to Participants either separately or in conjunction with other Awards granted
under the Plan. Any Option granted to a Participant under the Plan will be
evidenced by an Award Agreement in the form as the Committee may from time to
time approve. Any Option will be subject to the following terms and conditions
and to any additional terms and conditions, not inconsistent with the provisions
of the Plan, as the Committee deems desirable.

(a) Option Price. The purchase price per Share under an Option will be fixed by
the Committee in its sole discretion; provided that the purchase price will not
be less than one hundred percent (100%) of the Fair Market Value of the Share on
the Grant Date of the Option. Payment of the Option Price may be made in cash,
Shares, or a combination of cash and Shares, as provided in the Award Agreement
relating thereto.

(b) Option Period. The term of each Option will be fixed by the Committee in its
sole discretion; provided that no Non-Statutory Stock Option or Incentive Stock
Option may be exercisable after the expiration of 10 years from the Grant Date.

(c) Exercise of Option. Options may be exercisable to the extent of fifty
percent (50%) of the Shares subject thereto after one year from the Grant Date,
seventy-five percent (75%) of such Shares after two years from the Grant Date,
and one hundred percent (100%) of such Shares after three years from the Grant
Date, subject to any provisions respecting the exercisability of Options that
may be contained in an Award Agreement.

(d) Incentive Stock Options. The aggregate Fair Market Value of the Shares with
respect to which Incentive Stock Options held by any Participant that are
exercisable for the first time by such Participant during any calendar year
under the Plan (and under any other benefit plans of the Company, of any parent
corporation, or Subsidiary) will not exceed $100,000 or, if different, the
maximum limitation in effect at the Grant Date under Section 422A of the Code,
or any successor provision, and any regulations promulgated thereunder; provided
however, that any such Incentive Stock Option above the limitation automatically
will be converted into a Non-Statutory Stock Option. The terms of any Incentive
Stock Option will comply in all respects with the provisions of Section 422A of
the Code, or any successor provision, and any regulations promulgated
thereunder.

Section 7. Stock Appreciation Rights.

(a) Stock Appreciation Rights may be granted hereunder to Participants either
separately or in conjunction with other Awards granted under the Plan and may,
but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each Participant. Any Stock Appreciation Right related to a Non-Statutory Stock
Option may be granted at the same time such Option is granted or at any time
thereafter before exercise or expiration of such Option. Any Stock Appreciation
Right related to an Incentive Stock Option must be granted at the same time such
Option is granted. Any Stock Appreciation Right related to an Option will be
exercisable only to the extent the related Option is exercisable. In the case of
any Stock Appreciation Right related to any Option, the Stock Appreciation Right

 

5



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

or applicable portion thereof terminates and is no longer exercisable upon the
termination or exercise of the related Option. Similarly, upon exercise of a
Stock Appreciation Right as to some or all of the Shares covered by a related
Option, the related Option will be canceled automatically to the extent of the
Stock Appreciation Rights exercised, and such Shares will not thereafter be
eligible for grant under Section 4(a). The Committee may impose any conditions
or restrictions on the exercise of any Stock Appreciation Right as it deems
appropriate.

(b) Any Stock Appreciation Right not granted in conjunction with another Award
will be subject to the following terms and conditions and to any additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee deems desirable.

(i) Base Price. The Base Price per Share under a Stock Appreciation Right will
be fixed by the Committee in its sole discretion; provided that the Base Price
will not be less than one hundred percent (100%) of the Fair Market Value of the
Share on the Grant Date of the Stock Appreciation Right.

(ii) Stock Appreciation Right Period. The term of each Stock Appreciation Right
will be fixed by the Committee in its sole discretion; provided that no Stock
Appreciation Right may be exercisable after the expiration of 10 years from the
Grant Date.

(iii) Exercise of Stock Appreciation Right. Each Stock Appreciation Right may be
exercisable to the extent of fifty percent (50%) of the Rights subject thereto
after one year from the Grant Date, seventy-five percent (75%) of such Rights
after two years from the Grant Date, and one hundred percent (100%) of such
Rights after three years from the Grant Date, subject to any provisions
respecting the exercisability of Stock Appreciation Rights that may be contained
in an Award Agreement.

Section 8. Restricted Stock Awards.

(a) Issuance. Restricted Stock Awards may be issued hereunder to Participants,
either separately or in conjunction with other Awards granted under the Plan.
Each Award under this Section 8 will be evidenced by an Award document from the
Company that will specify the vesting schedule, any rights of acceleration and
such other terms and conditions as the Committee determines, which need not be
the same with respect to each Participant; provided, however, that any
performance-based Restricted Stock Award may not have a vesting period shorter
than one year and any service-based Restricted Stock Award may not vest over a
period shorter than three years.

(b) Registration. Shares issued under this Section 8 may be issued in book entry
form or be evidenced by issuance of a stock certificate or certificates
registered in the name of the Participant bearing the following legend and any
other legend required by, or deemed appropriate under, any federal or state
securities laws:

 

6



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

The sale or other transfer of the common shares represented by this certificate
is subject to certain restrictions set forth in the Award document granted to
                                 (the registered owner) by The Lubrizol
Corporation dated                                 , under The Lubrizol
Corporation 2010 Stock Incentive Plan. A copy of the Plan and Award document may
be obtained from the Secretary of The Lubrizol Corporation.

Unless otherwise provided in the Award document from the Company, the
certificates will be retained by the Company until the expiration of the
Restriction Period. Upon the expiration of the Restriction Period, the Company
will (i) have the legend removed from the certificates for the Shares to which a
Participant is entitled in accordance with the Award document from the Company
and (ii) release the Shares to the custody of the Participant.

(c) Forfeiture. Except as otherwise determined by the Committee at the Grant
Date, upon separation of service of the Participant for any reason during the
Restriction Period, all Shares still subject to restriction will be forfeited by
the Participant and retained by the Company; provided that in the event of a
Participant’s retirement, permanent disability, death, or in cases of special
circumstances, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to the Participant’s Shares. In
such case, unrestricted Shares will be issued to the Participant at the time
determined by the Committee.

(d) Rights as Shareholders. At all times during the Restriction Period,
Participants will be entitled to full voting rights with respect to all Shares
awarded under this Section 8. The Committee in its discretion at the time of
grant of the Restricted Stock Award, may determine to allow dividends with
respect to the Shares to be paid to the Participant at the time dividends are
paid on Shares, or to hold the dividends until the lapse of the applicable
vesting schedule of the corresponding Restricted Stock.

Section 9. Stock Awards.

Awards of Shares or other stock-based awards may be granted hereunder to
Participants, either separately or in conjunction with other Awards granted
under the Plan. Subject to the provisions of the Plan, the Committee has the
sole and complete authority to determine (i) the Employees to whom Awards will
be granted, (ii) the time or times at which the Awards will be granted,
(iii) the number of Shares to be granted pursuant to the Awards and (iv) all
other conditions of the Awards. Conditions may include issuance of Shares at the
time that the Award is granted or issuance of Shares at a time or times
subsequent to the time the Award is granted, which subsequent times specifically
may be established by the Committee and/or may be determined by reference to the
satisfaction of one or more performance measures specified by the Committee. The
provisions of Stock Awards need not be the same with respect to each
Participant.

 

7



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

Section 10. Performance Share Unit Awards.

Performance Share Unit Awards may be granted hereunder to Participants, either
separately or in conjunction with other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee has the sole and complete authority
to determine (i) the Employees to whom Performance Share Unit Awards will be
granted, (ii) the time or times at which Performance Share Unit Awards will be
granted, (iii) the number of Performance Share Units to be granted pursuant to
the Awards and (iv) all other conditions of the Awards. Any payment of
Performance Share Unit Awards will be made in the number of Shares equal to the
number of Performance Share Units payable under the Award, unless otherwise
specifically stated in the Award document that it will be paid in cash.
Performance Share Unit Awards and performance-based Restricted Stock Awards
granted to any executive officer of the Company will have one or more of the
following performance-based measures: revenues, cost reductions, operating
income, income before taxes, net income, adjusted net income, earnings per
share, adjusted earnings per share, operating margins, working capital measures,
earnings before income taxes and depreciation, return on assets, return on
equity, return on invested capital, cash flow measures, market share,
shareholder return and/or economic value added, of the Company or any of its
subsidiaries, affiliates, segments, divisions or businesses for or within which
the Participant is employed. Performance goals may be based on the achievement
of specified levels of Company performance (or performance of an applicable
subsidiary, affiliate, segment, division or business) under one or more of the
measures described above relative to the performance of other corporations or
comparable businesses.

Section 11. Outside Directors’ Restricted Stock Unit Awards.

(a) On the close of business on the date of each Annual Meeting of Shareholders,
each Outside Director automatically will be granted a number of Restricted Stock
Units equal to an amount calculated by dividing $100,000 by the Fair Market
Value of a Share on the Grant Date, which will be subject to the following terms
and conditions and to any additional terms and conditions, not inconsistent with
the provisions of the Plan, as are contained in the applicable Award Agreement.
For Outside Directors who are appointed to the Board of Directors on a date
other than an Annual Meeting of Shareholders, there automatically will be
granted a number of Restricted Stock Units equal to an amount calculated by
dividing $100,000 by 12 and multiplying the result by the number of remaining
full months until the next Annual Meeting of Shareholders and then dividing that
result by the Fair Market Value of a Share on the date the Outside Director is
appointed to the Board of Directors.

(b) Vesting. Restricted Stock Unit Awards granted pursuant to this Section 11
will vest upon the earliest to occur of the following dates:

 

  (i) the next Annual Meeting of Shareholders;

 

  (ii) separation from service under a retirement plan or policy of the Company;

 

  (iii) death while serving as a director; or

 

  (iv) Change in Control of the Company, as defined in Section 12(b).

 

8



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

Section 12. Change in Control.

(a) Notwithstanding any provision in this Plan to the contrary, in the event of
an occurrence of a Change in Control of the Company (as defined in paragraph
(b)), the portion of outstanding Performance Share Unit Awards and
performance-based Restricted Stock Awards that may be paid to a Participant will
be determined based on performance as of the date of the Change in Control,
subject to the terms of the Award Agreement, and outstanding Options and Stock
Appreciation Rights will become 100% exercisable, and any other outstanding
Awards (other than Restricted Stock Unit Awards, Performance Share Unit Awards
and performance-based Restricted Stock Awards) will become fully vested without
any restrictions, upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than Cause (as defined below),
for such separation from service exists or has occurred, including without
limitation other employment):

(i) Any separation from service of the Participant by the Company within three
years following the Change in Control of the Company, which separation from
service is for any reason other than for Cause, or is as a result of the death
of the Participant, or is by reason of the Participant’s disability and the
actual receipt of disability benefits pursuant to the long-term disability plan
in effect for Employees immediately prior to the Change in Control of the
Company; or

(ii) Separation from service by the Participant of his employment with the
Company and any Subsidiary within three years after the Change in Control of the
Company upon the occurrence of any of the following events:

(A) Failure to elect or reelect or otherwise to maintain the Participant in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or a Subsidiary, as the case may be, which the Participant
held immediately prior to a Change in Control of the Company;

(B) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary that the Participant held immediately prior to the
Change in Control of the Company, a reduction in the aggregate of the
Participant’s base and incentive pay opportunities, any of which is not remedied
within 10 calendar days after receipt by the Company of written notice from the
Participant of the change or reduction, as the case may be;

(C) A determination by the Participant made in good faith that as a result of a
Change in Control of the Company and a change in circumstances thereafter
significantly affecting his position, including without limitation a change in
the scope of the business or other activities for which he was responsible
immediately prior to a Change in Control of the Company, he has been rendered
substantially unable to carry out, has been substantially hindered in the
performance of, or has suffered a substantial reduction in, any of the
authorities, powers, functions, responsibilities or duties attached to the
position held by the Participant immediately prior to the Change in Control of
the Company, which situation is not remedied within 10 calendar days after
written notice to the Company from the Participant of such determination;

 

9



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(D) The liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) assumes all the duties and obligations of the Company under
this Agreement; or

(E) The Company relocates its principal executive offices, or requires the
Participant to have his principal location of work changed, to any location
which is in excess of 25 miles from the location thereof immediately prior to
the Change in Control of the Company or to travel away from his office in the
course of discharging his responsibilities or duties hereunder significantly
more (in terms of either consecutive days or aggregate days in any calendar
year) than was required of him prior to the Change in Control of the Company
without, in either case, his prior written consent.

(b) For purposes of this Plan, a “Change in Control of the Company” means the
occurrence of any of the following events:

(i) The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company.

(ii) The date any person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company.

(iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

(iv) The date that any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before the acquisition or acquisitions.

For purposes of this Section 12(b) of the Plan, the terms “person” and “group”
have the same meaning as provided in Section 13(d)(3) or 14(d)(2) of the
Exchange Act.

(c) For purposes of this Section 12 of the Plan, “Cause” means that, prior to
any separation from service pursuant to Section 12(a) hereof, the Participant
committed:

 

10



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(i) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company and/or any
Subsidiary;

(ii) intentional wrongful damage to property of the Company and/or any
Subsidiary;

(iii) intentional wrongful disclosure of secret processes or confidential
information of the Company and/or any Subsidiary; or

(iv) intentional wrongful engagement in any Competitive Activity (as defined
below);

and any such act materially is harmful to the Company. For purposes of this
Agreement, no act, or failure to act, on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company. Notwithstanding
the foregoing, the Participant will not be deemed to have been separated from
service for “Cause” hereunder unless and until there is delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with his counsel, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Participant had committed an act set forth above in this Section 12(c) and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Participant or his beneficiaries to contest the validity or
propriety of any such determination.

(d) For purposes of this Section 12 of the Plan, the term “Competitive Activity”
means the Participant’s participation, without the written consent of an officer
of the Company, in the management of any business enterprise if such enterprise
engages in substantial and direct competition with the Company and such
enterprise’s sales of any product or service competitive with any product or
service of the Company amounted to 25% of such enterprise’s net sales for its
most recently completed fiscal year and if the Company’s net sales of said
product or service amounted to 25% of the Company’s net sales for its most
recently completed fiscal year. “Competitive Activity” does not include (i) the
mere ownership of securities in any such enterprise and exercise of rights
appurtenant thereto or (ii) participation in management of any such enterprise
other than in connection with the competitive operations of such enterprise.

Section 13. Amendments and Termination.

The Board may, at any time, amend, alter or terminate the Plan, but no
amendment, alteration, or termination may be made that would impair the rights
of an Outside Director or Participant under an Award previously granted, without
the Outside Director’s or Participant’s consent, or that without the approval of
the shareholders would:

(a) result in the repricing or exchange of outstanding Options or Stock
Appreciation Rights;

(b) except as is provided in Sections 4(c) of the Plan, increase the total
number of Shares which may be issued under the Plan;

 

11



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(c) materially increase the benefits accruing to Participants or Outside
Directors under the Plan.

The Committee may amend the terms of any Award heretofore granted, prospectively
or retroactively, but no such amendment may impair the rights of any Participant
or Outside Director without his consent.

Section 14. Claw-back and Forfeiture Policy

The Committee may cause to be forfeited any outstanding Award and may seek to
recoup any economic gains from any Participant who engages in conduct that was
not in good faith and that disrupts, damages, impairs or interferes with the
business, reputation or employees of the Company or its Subsidiaries, including
but not limited to, conduct that leads to a restatement of the Company’s
financial statements.

Section 15. General Provisions.

(a) No Option or other Award may be assignable or transferable by a Participant
or an Outside Director otherwise than by will or the laws of descent and
distribution, and Options and Stock Appreciation Rights may be exercised during
the Participant’s lifetime only by the Participant, or, if permissible under
applicable law, by the guardian or legal representative of the Participant.

(b) The term of each Award will be for a period of months or years from its
Grant Date as may be determined by the Committee or as set forth in the Plan.

(c) No Employee may have any claim to be granted any Award under the Plan and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

(d) The prospective recipient of any Award under the Plan will not, with respect
to the Award, be deemed to have become a Participant, or to have any rights with
respect to the Award, until and unless the recipient complies with the then
applicable terms and conditions.

(e) All certificates for Shares delivered under the Plan pursuant to any Award
will be subject to any stock-transfer orders and other restrictions as the
Committee deems advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

(f) Except as otherwise required in any applicable Award document or by the
terms of the Plan, Participants will not be required, under the Plan, to make
any payment other than the rendering of services.

 

12



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION

2010 STOCK INCENTIVE PLAN

 

(g) The Company is authorized to withhold from any payment under the Plan,
whether the payment is in Shares or cash, withholding taxes due in respect of
the payment hereunder, but in no event more than the statutory minimum for tax
withholding, to the extent required to avoid adverse accounting treatment, and
to take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes.

(h) Nothing contained in this Plan prevents the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(i) Nothing in the Plan interferes with or limits in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment at any time,
nor does the Plan confer upon any Participant any right to continued employment
with the Company or any Subsidiary.

(j) Awards granted under this Plan are intended to comply with Section 409A of
the Code, or an exemption thereto.

Section 16. Effective Date of the Plan.

The Plan will be effective upon adoption of the Plan by the Board of the
Company. The Plan will be submitted to the shareholders of the Company for
approval within one year after its adoption by the Board, and if the Plan is not
approved by the shareholders, the Plan will be void and of no effect. Any Awards
granted under the Plan prior to the date the Plan is submitted for approval by
the shareholders will be void if the shareholders do not approve the Plan.

Section 17. Expiration of the Plan.

Awards may be granted under this Plan at any time prior to April 1, 2015, on
which date the Plan will expire but without affecting any outstanding awards.

 

13